Mr. Chief Justice MAitsiiALr,
delivered the opinion of the Court.—
This-is a bill in equity fora discovery and relief. The defendants set up a plea in bar, alleging that the discovery would subject them to penalties under the statute of Virginia.
The Court below decided in favour of the validity of the plea, and dismissed the bill.
It is apparent that in every step of the suit,, the. facts required to be discovered in support of this suit would expose the parties to danger. The rule clearly is, that a parly is not bound to make any discovery which would expose him to penalties, and this case falls within it.
The decree of the Court below is therefore affirmed.